WALLACE, JUDGE:
Claimant filed this claim against the respondent for damage to his automobile as the result of striking a hole in the road.
In the latter part of January, 1981, the claimant was driving his 1980 Datsun 210 automobile easterly on Hunter Road, in Kanawha County, West Virginia. Hunter Road is a one-lane, blacktop road maintained by the respondent. It was approximately 9:00 p.m., and the claimant was proceeding at four to five miles per hour with his lights on low beam. It was raining and there were patches of fog. The claimant’s automobile struck a hole in the pavement, and a piece of the pavement hit the side of the vehicle, damaging the door, quarter panel, and running board. Two estimates of repair, Claimant’s Exhibits 3 and 4, show amounts of $155.60 and $179.22, respectively. The claimant testified that he was familiar with the road but had not traveled it for about a month, at which time “it was normal.” He further stated that he did not see the hole until a moment before he struck it and that there were no other bad holes in the roadway.
Every user of the highways travels thereon at his own risk. The State does not, and cannot, assure him a safe journey. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2nd 81 (1947). For the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that the respondent had actual or constructive knowledge of the existence of the defect and a reasonable amount of time to take suitable corrective action. Davis vs. Dept. of Highways, 11 Ct.Cl. 150 (1976). Since the claimant did not meet that burden of proof, this claim is disallowed.
Claim disallowed.